DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 02/04/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements. The “determination units” do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As mentioned above, the determination units do not impose any meaningful limits on practicing the abstract idea. The claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gewecke et al. (US 20190224853 A1) in view of White et al. (US 20190187787 A1).

Regarding claims 1 and 7-9, Gewecke teaches:
“A voice conversation system for questioning a target person to encourage the target person to perform an action recommended for the target person” (par. 0020; ‘For further example, if the social robot is commenting on a sensed social situation, for example, to encourage the user to get some exercise, it might play a clip that is marked as appropriate for users with personal or demographic characteristics that matches the users' that in some way reminds the user to get up and do some exercise.’), the voice conversation system comprising:
“an engagement level determination unit configured to calculate an engagement level when the response content determination unit determines that there has been no response assumed in advance from the target person” (par. 0020; ‘learn what type of relevant content clips the current user or users are likely to pay attention to, for example by identifying areas, genres, works (prose, poetry, pictures, videos, art, etc.) that 
While Gewecke teaches a social robot for having conversations with users and encouraging activities, Gewecke does not expressly teach:
“a response content determination unit configured to determine, when the questioning is performed, whether there has been a response assumed in advance from the target person in response to the questioning and to end the questioning to the target person when the response content determination unit determines that there has been a response assumed in advance from the target person”; and
“an engagement level determination unit configured to calculate an engagement level when the response content determination unit determines that there has been no response assumed in advance from the target person, when the calculated engagement level is higher than or equal to a first threshold, question the target person again, while when the calculated engagement level is lower than the first threshold, end the questioning to the target person, the engagement level being an index indicating how enthusiastic the target person is in continuing a conversation.” (emphasis added)
White teaches:
“a response content determination unit configured to determine, when the questioning is performed, whether there has been a response assumed in advance from the target person in response to the questioning and to end the questioning to the target person when the response content determination unit determines that there has been a response assumed in advance from the target person” (par. 0047; ‘The determine response operation 208, it may also be determined whether the user intends to maintain 
“an engagement level determination unit configured to calculate an engagement level when the response content determination unit determines that there has been no response assumed in advance from the target person, when the calculated engagement level is higher than or equal to a first threshold, question the target person again, while when the calculated engagement level is lower than the first threshold, end the questioning to the target person, the engagement level being an index indicating how enthusiastic the target person is in continuing a conversation” (par. 0047; ‘For instance, a user engaging with a virtual assistant device and may subsequently turn his or her head away from the device, such that the eye-gaze signals and/or head-pose location of the user may indicate that the user does not want to continue engagement with the virtual assistant.’ ‘If the user was in the middle of a sentence when the user entered another room or had previously asked a question and had not yet received a response from the virtual assistant device, the engagement system may determine that the user still intends to engage with the virtual assistant device.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the conversation methods of Gewecke’s social robot by incorporating White’s determine response operation 208 in order to determine whether 

Regarding claim 3 (dep. on claim 1), the combination of Gewecke in view of White further teaches:
“wherein the engagement level determination unit is configured to calculate the engagement level according to a distance between the target person and the voice conversation system” (White: par. 0036; ‘For example, the engagement system may determine that due to the combination of ambient light and distance of the user from the virtual assistant device, employing a high resolution still camera device (e.g., DSLR) to receive head-position data allows for a more accurate transmission of input data rather than utilizing a high-resolution infrared camera component.’).

Regarding claim 4 (dep. on claim 3), the combination of Gewecke in view of White further teaches:
“wherein calculation of the distance between the target person and the voice conversation system is performed based on an image photographed by a camera installed in an external system outside the voice conversation system” (White: par. 0036; ‘For example, the engagement system may determine that due to the combination of ambient light and distance of the user from the virtual assistant device, employing a high resolution still camera device (e.g., DSLR) to receive head-position data allows for a more accurate transmission of input data rather than utilizing a high-resolution infrared camera component.’).

Regarding claim 5 (dep. on claim 1), the combination of Gewecke in view of White further teaches:
“wherein the engagement level determination unit is configured to calculate the engagement level in consideration of a content of a response made by the target person in response to the questioning” (White: par. 0024; ‘In yet another aspect, a virtual assistant may be engaged through a combination of non-verbal and verbal signals, including, but not limited to, looking at a virtual assistant device while concurrently saying, "Hello."’).

Regarding claim 6 (dep. on claim 1), the combination of Gewecke in view of White further teaches:
“wherein the engagement level determination unit is configured to calculate the engagement level in consideration of a facial expression and a behavior of the target person in response to the questioning” (White: par. 0028; ‘Additionally, the virtual assistant device 108 may receive the at least one eye-gaze attribute (e.g., eye-gaze signal, physical gesture, facial expression, head position, etc.) and determine that a user desires to engage with the virtual assistant.’).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gewecke in view of White as applied to claim 1 above, and further in view of Starr (US 20160299965 A1).

claim 2 (dep. on claim 1), the combination of Gewecke in view of White does not expressly teach:
“wherein when the engagement level determination unit determines that the calculated engagement level is higher than or equal to a second threshold, which is higher than the first threshold, the questioning is performed again with the same wording as that of a previous question, while when the engagement level determination unit determines that the calculated engagement level is higher than or equal to the first threshold and lower than the second threshold, the questioning is performed again with wording different from that of the previous question.”
Starr teaches the concept of asking the same question or rewording a question dependent on the usefulness of a response and interest level (par. 0102; ‘Upon the respondent 224 providing a response, the response system 100 may evaluate the response, shown in step 322, and determine if the response meets a minimum usefulness or interest level (e.g., the notability value for the response is above a predetermined threshold).’; par. 0103; ‘Depending on the usefulness of the response, the response system 100 may determine whether to re-ask the question, or to ask the respondent additional follow-up questions, as shown in step 324. For instance, if the response is blank and/or is noise, the response system 100 may ask the same question again or may reword the question to see if the respondent 224 will provide a more useful response.’).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply Starr’s response system into the social robot and response operation taught by Gewecke in view of White in order to determine whether to ask the same 

Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MARK . VILLENA
Examiner
Art Unit 2658



                                                                                                                                                                                                     /MARK VILLENA/Examiner, Art Unit 2658